UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  April 30, 2011 Item 1: Reports to Shareholders Vanguard Windsor  Fund Semiannual Report April 30, 2011 > Vanguard Windsor Fund returned more than 17% for the six months ended April 30, 2011, slightly ahead of its benchmark but a bit behind the average return of peer funds. > The broad stock market recorded strong returns as corporate profits continued to rise. > Energy and financial stocks were major contributors to the funds performance. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Funds Expenses. 26 Trustees Approve Advisory Agreements. 28 Glossary. 30 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard Windsor Fund Investor Shares 17.56% Admiral Shares 17.65 Russell 1000 Value Index 17.29 Multi-Cap Value Funds Average 17.79 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance October 31, 2010 , Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $12.56 $14.68 $0.078 $0.000 Admiral Shares 42.37 49.54 0.281 0.000 1 Chairmans Letter De ar Sh ar eho ld e r , T he stoc k mark et w a s n ot a b l y pr o du ct i ve and r ob u st during the s i x m o n ths e nd e d April 3 0, 20 11 , and V anguard W ind so r Fund be n ef i te d f r o m both the f a vo ra b l e in vest m e n t e n v ir o nm e n t and the t al e n ts of i ts ad v i so r s. W ind so r s r et urn of m o r e th an 1 7% fo r the p e ri o d w a s a b i t bette r th an th a t of i ts be n ch mark , the Ru sse ll 1 000 V alu e I nd ex, b u t i t s lig ht l y t rail e d the a ve rag e r et urn fo r mul t i -c api t ali z a t i o n v alu e f und s. The f und sa w p o si t i ve r et urns in all te n s ecto rs
